Citation Nr: 1122223	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for residuals of compression fractures of the L1 and L2 vertebrae.

2.  Entitlement to a separate compensable rating for bladder impairment associated with residuals of compression fractures of the L1 and L2 vertebrae.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of compression fractures of the L1 and L2 vertebrae.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1, 1966 to May 23, 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO denied a rating in excess of 50 percent for residuals of an L-1 compression fracture.

In a December 2007 decision, the Board denied a rating in excess of 50 percent for residuals of a compression fracture of the lumbar spine.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  Counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Remand with the Court, which was granted by a March 2009 Order.  Pursuant to the Joint Motion, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Joint Motion.  In August 2009, the Board remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  To the extent possible these development actions were accomplished and the RO/AMC has substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).
  
The issues of entitlement to a separate, compensable rating for bladder impairment and entitlement to a TDIU due to service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Residuals of compression fractures of the L1 and L2 vertebrae have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less with pain, but there has been no ankylosis of the spine, no incapacitating episodes of intervertebral disc syndrome (IVDS), and no separately ratable neurological manifestations of the lower extremities due to lumbar radiculopathy.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for residuals of compression fractures of the L1 and L2 vertebrae are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled in correspondence dated in May 2004, August 2009, and September 2009.  The correspondence notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in January 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided such notice in the August and September 2009 letters.  

All pertinent development has been undertaken.  VA examinations were conducted in May 2004 and November 2009.  All available, relevant evidence has been obtained in this case, including VA treatment records dated through October 2009.  

Pursuant to the Board's August 2009 remand, VA also requested the Veteran's records from the Social Security Administration (SSA).  In September 2009, SSA indicated that after exhaustive and comprehensive searches, the Veteran's records could not be located and that further efforts would be futile.  The Veteran was advised of SSA's response in a September 2009 letter.    

Also pursuant to the Board's August 2009 remand, VA requested the report of a March 2004 magnetic resonance imaging (MRI).  VA records indicate that the report had been scanned into VISTA/RAD and could be accessed under CPRS; however, the November 2009 VA examiner indicated that he was unable to access the results.  In any event, the May 2004 VA examiner discussed the results of the March 2004 MRI - stating that it showed diffuse degenerative disc disease and no significant spinal stenosis or disc herniation.  Furthermore, the RO/AMC was able to obtain a copy of more recent MRI report, which was conducted in August 2006, and showed similar findings.  The November 2009 VA examiner also had access to this MRI report (although mistakenly identified as dated in August 2007).  Hence, the RO/AMC's failure to obtain an actual copy of the March 2004 MRI report is not prejudicial.  

The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is file until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that effective September 26, 2003, VA revised the criteria for rating all disabilities of the spine, including IVDS.  In this case, the Veteran filed a claim for an increased rating in October 2003.  Hence, only the revised criteria apply.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, the Veteran's lumbar spine disability was evaluated using the criteria for residuals of a vertebral fracture, which, in turn, was evaluated based on limitation of motion of the lumbar spine.  The Board notes that the medical evidence also indicates that the Veteran's residuals of the compression fractures of the L1 and L2 vertebrae include degenerative disc disease (DDD) (otherwise known as IVDS) and degenerative joint disease (DJD) (otherwise known as arthritis).  Hence, the criteria for DDD/IVDS and DJD/arthritis will also be considered.

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a , Diagnostic Code 5003 (2010).

General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 





20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 


Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)


Factual Background 

In October 2003, the Veteran filed a claim for an increased rating for his service-connected low back disability.  In support of his claim, he attached a copy of a June 2002 MRI, which revealed old compression injuries of the L1 and L2 vertebral bodies and very mild degenerative stenosis of the lumbar spine.  Degenerative disc disease was noted, most severe at the L2-3 level.  There was also evidence of mild annular bulging causing minimal central canal stenosis at the L1-2 level through the L3-4 level.  The intervertebral nerve root canals were patent at all three levels.  There was no evidence of central canal stenosis at the L4-5 level but both of the L4-5 intervertebral nerve root canals were minimally stenotic.  The L5-S1 level appeared normal.

A January 2003 VA pain management note reflects the Veteran's complaints of mild to moderate low back pain traveling into his right leg and foot and to a lesser degree into his left foot.  He described the pain as shooting, stabbing, sharp, cramping, gnawing, hot, burning, and aching.  Symptoms were exacerbated by travel, increased activity and inclement weather.  He indicated that almost nothing alleviated the pain, which he assessed to be 4/10.  The assessment was lumbar radiculitis; history of lumbar compression at L1 and L2 vertebral body; and degenerative stenosis of the lumbar spine.  

An April 2003 VA note indicated that the Veteran had DJD and DDD of the lumbar spine, chronic low back pain, peripheral vascular disease in the lower extremities, and hypertension.  Later that month, a VA pain management note indicated the Veteran described his pain as moderate and occasionally severe with pain traveling from his knees to his feet.  On physical examination, he had myofascial lower back pain tenderness; gait was antalgic; he used a forearm crutch.  His spine had normal curvature with lumbar facet related tenderness.  An October 2003 VA pain management note reflected similar symptoms.  The Veteran said that he had not had positive episodes of sleep or pain relief for several months.

A February 2004 VA outpatient clinic note indicated the Veteran complained of low back pain radiating into the back of both legs, made worse when walking any length of distance.  It was noted that neurosurgery consult was cancelled as there was no surgical lesion and that the Veteran had abnormal ankle brachial index (ankle to arm systolic blood pressure ratio) and vascular surgery was being considered.  A March 2004 power mobility consultation indicates that he had complete range of motion of his lower extremities and good strength and muscle tone.  It was indicated that the Veteran's condition did not warrant a power walker at that time.  The report of a March 2004 VA lower extremity arterial study indicated the Veteran had a 2-year history of peripheral vascular disease.  Findings showed mild disease on the right, which was consistent with superficial femoral artery (SFA) stenosis.

The report of a May 2004 VA examination reflects the Veteran's complaints of pain, weakness, stiffness, and numbness.  He reported that he had weakness in his legs along with early fatigability and instability while walking.  He described the pain as dull, aching, occasionally sharp, and stabbing, with shooting into his legs and leg numbness, right greater than left.  He said the pain was exacerbated as his medication wore off later in the day and when walking or standing for too long, or sitting in any one position for a prolonged period of time and that he had weekly flare-ups of pain, which he described as incapacitating.  He could only walk 150 to 200 feet and that he would lose his balance due to instability and weakness.  He used a crutch and back brace for stability.  He said he could not drive significant distances and had difficulty performing complex tasks around the house.  The Veteran was being treated with narcotic analgesics, including morphine.

On physical examination, the Veteran had an increase in his lumbar lordosis, with a slight dextroscoliosis.  He had significant paraspinal muscle spasm and tenderness.  His lower extremity sensation to light touch was intact.  His lower extremity muscle tone appeared normal to palpation.  Range of motion of the lumbar spine was from 4 degrees of extension to 35 degrees of forward flexion with 22 degrees of right lateral bending, and 17 degrees of left lateral bending.  He had pain throughout the range of motion of the lumbar spine.  Measurements for rotation of the thoracolumbar column were not given.  His lower extremity reflexes were 2/4, bilaterally; strength testing was 5/5.  He was able to bear weight while standing on his toes and heels; however, he seemed unsteady and was unable to walk on his toes or heels.  Lasegue sign (straight leg raise testing) was negative.  It was noted that a March 2004 MRI showed diffuse DDD with no significant spinal stenosis or disc herniation.  X-rays showed anterior wedging of the L1 vertebra and significant arthritic changes about L2.  The diagnoses were diffuse lumbar DDD; compression fracture of the first lumbar; and post-traumatic arthritis of the lumbar spine.  The examiner opined that the Veteran's range of motion was significantly impaired by his lumbar spine pain and that range of motion at baseline was decreased by at least 60 percent.  The examiner also opined that during exacerbations of pain, he would suspect limitation to be mildly increased by another 10 percent.

A June 2004 VA primary care note indicated the Veteran complained of bilateral numbness in his legs when sitting in certain positions.  In September 2004, the Veteran had an episode of sharp shooting pain in his low back after sitting in a kitchen chair.  He had been having problems straightening up.  He reported that he had severe muscle spasms and could not work secondary to pain.  On physical examination, the Veteran had tightness of the paraspinal muscles in the back and decreased range of motion.  

An April 2005 primary care note reflected the Veteran's complaints of leg numbness when he laid on his side.  He said he was unable to work because of back pain and spasms and that his son did chores around the house to help him.  The Veteran said that he could not do any activity requiring bending and could not walk more than 100 feet without pain in the back of his legs.  On physical examination, muscle spasms of the lumbar spine were noted, left greater than right.  Muscle strength was 4/5 in the lower extremities.  

In a May 2005 letter, a VA physician (Dr. K. M.) stated that the Veteran had severe muscle spasms in the lumbar region and loss of muscle strength.  The physician said that the Veteran was unable to do any activities that required him to bend or walk more than 100 feet.

A VA report of an August 2006 MRI conducted at an outside facility indicates that no focal abnormality was seen at the L1-2 level, although it was noted that a moderate old anterior wedge compression fracture was present at L1 and minimal anterior vertebral body wedging was suggested at L2.  There was minimal posterior annular bulging at the L2-3 level without evidence of significant stenotic sequelae.  There was also minimal annular bulging at the L3-S1 levels with mild hypertrophic neural foraminal narrowing, bilaterally, greatest at L5-S1.  

A January 2007 VA outpatient treatment note indicates the Veteran continued to complain of low back pain radiating down his legs.  It was noted that he walked with a cane in a slightly flexed position and had decreased rang of motion in the lumbar spine.  Muscle strength was 4/5 in the lower extremities.  

August 2007 X-rays of the lumbar spine revealed a wedge compression deformity at L1, large osteophytes at L1-2 and L2-3, and a loss of disc height at L2-3.

A September 2007 VA physical therapy note indicated that the Veteran had radiation of low back pain into both lower extremities, and hypoesthesia of the lateral thighs and legs.  Range of motion of both lower extremities was within normal limits; lumbar range of motion was 20 to 50 percent reduced from normal.  Strength was generally 4 to 4-/5 in the lower extremities.  The Veteran denied bowel and bladder problems.  Straight leg raises were positive on the right side with severe muscle spasms and tightness in the paraspinals. The Veteran received TENS (Transcutaneous Electrical Nerve Stimulation) unit education.  

A February 2009 VA primary care note indicated that the Veteran reported that lidoderm patch with muscle relaxer was working well at relieving his chronic neck and back pain.  It was noted that the Veteran had lost 70 pounds and could now walk a short distance without his cane.  On physical examination of his back, he was noted to be wearing a back brace and had decreased range of motion with extension.  

In a September 2009 letter, a VA social worker indicated that the Veteran had depression, posttraumatic stress disorder, bipolar affective disorder, chronic back pain, among other problems.  The Veteran was on 19 different medications that affected his alertness and ability to focus for long periods of time.  The social worker indicated that the Veteran had a hard time sitting for extended periods of time and would not be able to focus during jury duty.

The report of a November 2009 VA examination noted the Veteran's complaints of low back pain radiating into both legs and feet, a little more severe on the right side.  He described a sharp and deep pain, mostly constant but occasionally alleviated by shifting into a comfortable position.  He said his pain was moderately severe on average and that he had not had any incapacitating episodes of back pain requiring him to be placed on bed rest by a physician in the past 12 months.  He said he used a lidocaine patch and TENS unit with only mild relief.  He said flare-ups occurred with increased activity such as driving or walking up an incline.  These episodes occurred several times a week and lasted 2 to 3 hours.  The Veteran had stiffness, fatigue, spasms, weakness, decreased motion, numbness, and paresthesias in both legs.  The Veteran said he occasionally had incontinence of urine.  He said he could walk less than 100 yards and could only stand for 15 minutes.  

On physical examination, the examiner noted that the Veteran had a shuffling-type gait and seemed to be constantly twisting his head and body making it difficult to determine symmetry to motion of his thoracolumbar spine.  It was also difficult to determine whether the Veteran had uncontrolled spasms or guarding.  There was no evidence of focal atrophy or spasticity in either lower extremity.  There was no apparent fixed abnormality, abnormal kyphosis or lordosis of the thoracolumbar spine.  Range of motion exercises were repeated three times.  Forward flexion of the lumbar spine was initially to 45, then to 30, then to 30.  Extension was initially to 10, then to 0, then to 0.  Right and left lateral flexion was to 15 degrees on three repetitions.  Right and left lateral rotation was to 15 degrees on three repetitions.  The Veteran complained of pain throughout range of motion of the lumbar spine.  Patellar reflexes were 2+ bilaterally; achilles reflexes were 2+ bilaterally; posterior tibial pulses were 1+ bilaterally; dorsalis pedis pulses were 1+ bilaterally.  Muscle strength was normal in both lower extremities.  Sensation appeared to be normal in all dermatomes of the right and left legs.  Straight leg raising was negative to 80 degrees.  

The examiner's impression was degenerative arthritis of the thoracolumbar spine with a history of compression fracture of L2 of approximately 30 percent and to a less degree of L3 by history and on review of the claims file.  The examiner stated that he could not identify any specific radiculopathy confirmed by objective findings on physical examination.  It was also noted that the Veteran had a history of reflex sympathetic dystrophy that appeared to be resolved.  The examiner opined that most of the Veteran's impairment seemed to be related to the thoracolumbar spine and connected with the compression fracture he sustained during service.  The examiner also opined that this was more likely a natural progression of the residual from the L1 compression fracture.  In an addendum, it was noted that X-rays revealed an old compression injury with hypertrophic spurring at the L-1 level with large anterior bridging spur at L1-2 and L2-3.  Low lumbar facet hypertrophy; no spondylolysis or spondylolisthesis.  

Legal Analysis

Historically, the Veteran's lumbar spine disability was evaluated as 50 percent disability under Diagnostic Code 5285-5292 (prior to September 26, 2003).  A 40 percent rating was assigned for severe limitation of motion of the lumbar spine under Diagnostic Code 5292 and an additional 10 percent was added for demonstrable deformity of the L1 vertebral body under Diagnostic Code 5285. 

The Board notes that when the Veteran filed his present claim, he argued that he was entitled to an increased rating, in part, due to the fact that the June 2002 MRI showed that he also had a compression fracture of the L2 vertebral body in addition to the L1 vertebral body.  The Board points out that where residuals of vertebral fracture are rated based on limitation of motion or muscle spasm, former 38 C.F.R. § 4.71a, Diagnostic Code 5285 authorizes no more than a single 10 percent increase for demonstrable deformity of a vertebral body or vertebral bodies in the spinal segment (cervical, dorsal, lumbar) that is the subject of that rating.  Where spine fracture residuals cause limited motion to more than one spinal segment and Diagnostic Code 5285 permits ratings for each segment, Diagnostic Code 5285 authorizes a 10 percent increase to the rating assigned to each segment of the spine containing at least one demonstrably deformed vertebral body.  See VAOGCPREC 3-2006 (June 23, 2006).  Hence, under the former criteria, the Veteran was only entitled to an additional 10 percent rating for demonstrable deformity of the L1 and L2 vertebral bodies.

In any event, since the Veteran filed his claim in October 2003, the revised criteria, which became effective September 26, 2003, are applicable in this case.  To warrant a 50 percent rating under the General Rating Formula for Disease and Injuries of the Spine, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  To warrant a higher, 100 percent rating, there must be evidence of unfavorable ankylosis of the entire spine.  In this case, the evidence does not reflect that the Veteran's lumbar spine disability has resulted in ankylosis, favorable or unfavorable.  While the Veteran's symptomatology has been primarily manifested by painful, limited motion, ankylosis has not been shown even with repetitive testing.  Hence, the 50 percent rating more than adequately compensates the Veteran even when considering painful motion and other Deluca factors.   

The Board has also considered the Veteran's reports of incapacitating episodes.  The revised criteria, which became effective September 26, 2003, sets forth the Formula for Rating IVDS Based on Incapacitating Episodes.  In this case, however, although the Veteran has described having incapacitating episodes, the medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of at least six weeks in a relevant 12-month period, as required for a higher rating of 60 percent.  

Furthermore, as noted under Note (1) of the General Rating Formula, VA must evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  In this case, the medical evidence indicates that the Veteran has had complaints of pain and numbness radiating into his lower extremities.  Neurological manifestations of lumbar radiculopathy in the lower extremities are generally rated under the provisions of 38 C.F.R. § 4.124a, DC 8520 (2010), for rating the sciatic nerve.

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120-4.124a (2010).  

8520
Sciatic Nerve, Paralysis of:
Rating

Complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
8620
Neuritis.
8720
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010)

In light of the above, the Board has considered the Veteran's complaints of pain radiating into his lower extremities, along with complaints of numbness and weakness; however, the May 2004 VA examiner noted that lower extremity sensation to light touch was intact, that muscle tone appeared normal, and that strength testing was 5/5.  In April 2005 and January 2007, it was noted that muscle strength in the lower extremities was slightly diminished, measuring 4/5.  In September 2007, muscle strength was noted to be 4 to 4-/5.  On November 2009 VA examination, patellar reflexes and achilles reflexes were normal and posterior tibial pulses and dorsalis pedis pulses were slightly diminished at 1+ bilaterally.  Muscle strength, however, was normal and sensation was normal in all dermatomes.  The VA examiner stated that he could not identify any specific radiculopathy confirmed by objective findings on physical examination.  The Board notes that the Veteran has also been diagnosed with peripheral vascular disease, a nonservice-connected disability, which might also explain some of his subjective complaints in his lower extremities.  In any event, as the evidence during this time period has not consistently shown neurological deficiencies in the lower extremities, a compensable rating is not warranted under Diagnostic Code 8420.   

As will be discussed further in the remand portion of this decision, the Board points out that during the November 2009 VA examination, the Veteran complained of occasional incontinence of urine; however, it is unclear whether this symptom is associated with his service-connected lumbar spine disability.  Hence, further development is needed.

The Board has considered the Veteran's complaints of low back pain radiating into his lower extremities, along with weakness, instability, fatigability, and numbness.  The Board acknowledges that the Veteran is competent to give evidence about what he has experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support an increased rating - e.g., ankylosis of the entire spine, incapacitating episodes prescribed by a physician, and separately ratable neurological symptoms - are essentially medical findings which are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, while the Veteran's complaints have been considered, they are not considered more persuasive than the objective medical findings which, as indicated above, do not support a rating higher than 50 percent during the relevant time period.  

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's lumbar spine disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Veteran's claim for a rating in excess of 50 percent for residuals of compression fractures of the L1 and L2 vertebrae must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

A rating in excess of 50 percent for residuals of compression fractures of the L1 and L2 vertebrae is denied.


REMAND

As noted above, under Note 1 of the General Rating Formula for Diseases and Injuries of the Spine, VA is required to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  During the November 2009 VA spine examination, the Veteran complained of occasional urinary incontinence; however, the examiner did not provide any further findings associated with these complaints, did not refer the Veteran to an urologist, and did not offer an opinion as to whether urinary incontinence was associated with the Veteran's service-connected lumbar spine disability.  Hence, further medical examination and opinion is needed to determine whether the Veteran is entitled to a separate, compensable rating for any bladder impairment associated with his service-connected lumbar spine disability.

On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issue Training Letter (TL) 10-07, SUBJ: Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court found that a claim for a TDIU was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).

The TL indicated that, "notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a TDIU evaluation may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192."

In the present case, the Veteran alleges unemployability as a result of his service-connected lumbar spine disability and medical records note that he has not worked since 1997 due to neck and back problems.  The TL provides that if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record, such as in this case, a general medical examination is to be scheduled and the examiner should be requested to provide an opinion as to whether or not the Veteran's service-connected disability renders him unable to secure and maintain substantially gainful employment, to include describing the disability's functional impairment and how that impairment impacts on physical and sedentary employment.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for urinary incontinence and lumbar spine disability.  Of particular interest are VA treatment records from October 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA Genitourinary examination to determine the nature and etiology of any urinary incontinence.  All indicated tests and studies are to be performed, and a comprehensive social and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims file and the clinical findings of the examination, the physician should specifically identify any disability associated with the Veteran's complaints of urinary incontinence, and opine as to whether any such disability is at least as likely as not (a 50 percent or greater probability) related to the Veteran's service-connected lumbar spine disability.  

3.  The Veteran should be afforded a VA general examination for an opinion as to whether or not the Veteran's service-connected lumbar spine disability, including any associated neurological impairment, renders him unable to secure and maintain substantially gainful employment.  The examiner should describe the disability's functional impairment and how that impairment impacts on physical and sedentary employment.  The claims folder should be made available to the examiner for review before the examination.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  The RO/AMC should also address the Veteran's claim for entitlement to TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


